Citation Nr: 1340086	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  06-31 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) based on claimed personal assaults.  

2.  Entitlement to service connection for acquired psychiatric disorders, including bipolar disorder, dissociative disorder, multiple personality disorder, major depressive disorder, depression, and schizoaffective disorder (hereafter "psychiatric disorders".  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from March 1974 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2008, the Board denied the claims.  However, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision in August 2010, and the Board remanded the case to the RO in April 2011.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case to the RO in April 2011 in part to obtain a VA psychiatric examination report to assist in the adjudication of the claim.  The report which has been provided does not comply with the orders contained in the Board's remand.  Specifically, the examiner did not report a specific DSM-IV diagnosis for the Veteran's "depression".  Moreover, she did not indicate whether the Veteran's period of absence without leave (AWOL) in service is indicative of a personal assault.  Also, the examiner did not indicate whether the diagnosed PTSD and/or depression clearly and unmistakably existed prior to service, and if so, clearly and unmistakably underwent no permanent increase in severity beyond normal progression during or as a result of service.  The examiner opined that the Veteran's service experience (apparently meaning the claimed sexual assault) more likely than not contributed to his depression.  However, as noted earlier, the examiner did not indicate whether his period of AWOL is indicative of the occurrence of a personal assault, and the examiner did not otherwise specifically find whether the Veteran's current "depression" disorder arose during service or is otherwise related to his service.  In light of the above, remand for corrective action is necessary.  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the nature of any current psychiatric disorder and to provide an opinion as to its possible relationship to service.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should provide a DSM-IV diagnosis for all psychiatric disorders identified.  Regarding the Veteran's claim that he was personally assaulted during service, the examiner should provide an opinion as to whether the Veteran has PTSD due to this claimed in-service stressor.  In so doing, the examiner should specifically note whether the Veteran's period of absence without leave is indicative of the occurrence of a personal assault. 

With respect to each psychiatric disorder diagnosed, the examiner should provide an opinion as to whether the disorder clearly and unmistakably existed prior to service and, if so, clearly and unmistakably underwent no permanent increase in severity beyond normal progression during or as a result of service.  In this regard, the examiner should specifically address the Veteran's present psychiatric symptoms in relation to his reported history of pre-service abuse and his history of drug and alcohol abuse. 

With respect to any psychiatric disorder which the examiner believes did not clearly and unmistakably pre-exist active service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to the Veteran's military service.  If it is felt to be due to in-service sexual assault, this should be stated. 

All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  The VA Medical Center should place a copy of the examination notification letter to the Veteran in the claims file prior to returning it to the RO/AMC. 

2.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



